Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to transitory signals (see MPEP § 2106, subsection I).  
Claims 19 and 20 are directed to “One or more computer storage devices having computer-executable instructions”.   The specification discusses “computer-storage media” in paragraph [0057]; however, the specification is silent with regard to “computer storage devices”.  Therefore, the broadest reasonable interpretation of “computer storage devices” could include transitory signals.
Appropriate correction is required.




The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 10 is directed to an abstract idea of:  (i) a fundamental economic practice, (ii) a method of organizing human activities, (iii) an idea of itself, or (iv) a mathematical relationship or formula. For instance, in Alice Corp. the court found that “intermediated settlement” was a fundamental economic practice, which is an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
Determining whether a claimed invention is patent-eligible subject matter requires determining whether the claim is directed toward a patent-ineligible concept and, if so, determining whether the claim's elements, considered both individually and as an ordered combination, transform the nature of the claim into a patent-eligible Application. See Alice Corp. v. CLS Bank Int 7, 134 S.Ct. 2347, 2350 (2014). The present claims recite the abstract idea of employing steps of retrieving a value, determining a first value, determining a second value, and determining whether to send the group of data bits do not include any element which transforms the nature of the claim into a patent-eligible application.  As stated in Alice, 134 S.Ct. at 2358, the mere recitation in the Applicants' claimed a method of translating input data signal by listing steps of manipulating with information/data do not transform the abstract idea into patent-eligible subject matter, wherein claims recite (iii) an idea of itself and/or (iv) a mathematical relationship or formula, such as steps/limitations of manipulating with data without having structure to implement the data by machine. It should be noted that collecting data and recognizing certain data within the collected data set and organizing information through mathematical correlations have been examples of ineligible subject matter. See, e.g., Content Extraction & Transmission v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014). Moreover claim 10 recites set of steps of merely manipulations with data/information/instructions, such as: determining a plurality of memory profiles, determining an aggregate memory profile, identifying a count of memory units to be reclaimed, and communicating a count of memory units to be reclaimed. Moreover the claimed steps/limitations taken individually or as a whole are not meaningfully different than a generalized formulation for programs to solve mathematical problems of converting one form of numerical representation to another and subsequent similar to limitations/concepts found by the Court to be abstract idea (see Gottschalk v. Benson, 409 U.S. 63, 175 U.S.P.Q. 673 (1972)). Moreover the claimed steps/limitations taken individually or as a whole are not meaningfully different than using categories to organize, store and transmit information (see Cyberfone Sys. v. CNN Interactive Grp., 558 Fed. Appx. 988 (Fed. Cir. 2014)). 
Moreover viewed as a whole (Claim 10), no additional claim element(s) are recited, which would provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself, such as at least one of: (i)Improvements to another technology or technical field; (ii)Improvements to the functioning of the computer itself; (iii)Applying the judicial exception with, or by use of, a particular machine; (iv)Effecting a transformation or reduction of a particular article to a different state or thing; (v)Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or (vi)Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see Federal Register/Vol. 79, No. 241/Tuesday, December 16, 2014/ Rules and Regulations), wherein, for example, on Page 74624 stated that “Limitations that were found not to be enough to qualify as ‘‘significantly more’’ when recited in a claim with a judicial exception include: Adding the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer”.  Therefore no active functional steps/limitations were found in the body of claim 1 as evidence of improvement, such as, for example: (i)Improvements to another technology or technical field and/or (vi)Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. See also [See Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 U.S.__, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); See July 2015 Update: Subject Matter Eligibility – Federal Register Notice /Vol. 80, No. 146/Thursday, July 30, 2015/ Rules and Regulations; See May 2016 Update: Subject Matter Eligibility; See May 2016 Update Memorandum – Formulating a Subject Matter Eligibility Rejection and evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection – Federal Register Notice/Vol. 81, No. 88/ Friday May 6, 2016/ Proposed Rules].





Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,936,480. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and patents claim reclaiming memory based on value, minimizing cost across instances; determining a memory profile for each process instance, determining an aggregate memory profile, identifying, based at least on the aggregate memory profile and memory unit cost, a count of memory units to be reclaimed, and communicating to each process instance a count of memory units to be reclaimed.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1, 10, and 19 contain “wherein the system times saved for the memory units comprise different times for different memory units”.  The specification does not go into detail regarding system time(s) saved nor does it mention there are different times for different memory units.
Appropriate correction is required.   





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 10, it is not clear what is meant by “system times saved of the memory units” since it can refer to latency, timestamp, or access times, etc..  Similar problems exist in claims 10 and 19.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Arellano et al. (U.S. Publication No. 2016/0188247 A1), hereafter referred to as Garcia-Arellano’247 in view of Diao et al. (U.S. Publication No. 2007/0233991 A1), hereafter referred to as Diao’991.
Referring to claim 1, Garcia-Arellano’247, as claimed, a system for memory management for multiple database process instances, the system comprising: at least one processor (processor, see para. [0025]); and computer-readable media storing instructions (instructions executed on processor, see para. [0025]) that are operative when executed by the at least one processor for: determining a plurality of memory profiles for the plurality of process instances (per user control values 308 comprise a set of attributes associated with each memory consumer of the plurality of memory consumers, see para. [0050]), determining, based at least on the plurality of memory profiles, an aggregate memory profile, the aggregate memory profile indicating memory unit costs for the plurality of memory units, the memory unit costs being calculated based, at least in part, on sizes of the memory units (calculate a cost-benefit metric for each memory consumer, see para. [0016]; also note: size, see para. [0059]), identifying, based at least on the aggregate memory profile and the memory units costs, a count of memory units to be reclaimed (control how much memory can be reclaimed, see para. [0049]) within the plurality of process instances so that a total cost is minimized (most benefit to cost ratio, see para. [0085]) to reclaim the determined count of memory units to be reclaimed (cost/benefit, see Fig. 8 and para. [0070]), and communicating, to each process instance having identified memory units to be reclaimed, a count of memory units to be reclaimed within the process instance (how much memory can be reclaimed, see para. [0049]).
However, Garcia-Arellano’247 does not appear to disclose memory unit costs being calculated based, at least in part, on system times saved of the memory units, wherein the system times saved for the memory units comprise different times for different memory units.
Diao’991 discloses memory unit costs being calculated based, at least in part, on system times saved of the memory units, wherein the system times saved for the memory units comprise different times for different memory units (memory benefit data is represented as time saved per unit of memory.  The time saved may be one of system time saved, program execution time saved, response time saved, or disk time saved., see paras. [0004], [0024], and [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Garcia-Arellano’247’s invention to comprise memory unit costs being calculated based, at least in part, on system times saved of the memory units, wherein the system times saved for the memory units comprise different times for different memory units, as taught by Diao’991, in order to tune memory allocated among applications running on a processing system (see paras. [0003] and [0004]).
As to claim 2, Garcia-Arellano’247 also discloses the plurality of process instances are executed on one or more structured query language (SQL) servers (relational database, see paras. [0085] and [0017]; also note: servers, see paras. [0022] and [0042]).
As to claim 3, Garcia-Arellano’247 also discloses determining the aggregate memory profile comprises scaling, based at least on a value of a process instance, the memory unit cost of the aggregate memory profile for the process instance (calculated cost benefit of reclaiming memory, see paras. [0061], [0070], [0076] and Fig. 8).
As to claim 4, Garcia-Arellano’247 also discloses the aggregate memory profile comprises a histogram of memory unit costs, and wherein the memory profile for each of the plurality of process instances comprises histograms of memory unit costs (prior use heuristics 316, see paras. [0046], [0050], [0052]-[0054]).
As to claim 5, Garcia-Arellano’247 also discloses the memory unit cost comprises a cost for a cache unit (cache memories, see para. [0101]).
As to claim 6, Garcia-Arellano’247 also discloses the memory profiles for the plurality of process instances indicate the memory unit costs for reclaimable memory (calculate a cost-benefit metric for each memory consumer, see paras. [0016], [0070], [0085], and Fig. 8), and wherein the reclaimable memory comprises buffer pool memory (buffer pool memory, see paras. [0017], [0071], [0072], [0081], [0085]).
As to claim 7, Garcia-Arellano’247 also discloses the instructions are further operative to calculate memory unit cost based at least on a predictive model (calculated cost benefit of reclaiming memory, see paras. [0061], [0070], [0076] and Fig. 8).
As to claim 8, Garcia-Arellano’247 also discloses the instructions are further operative to calculate memory unit cost based at least on historical data (prior use heuristics 316, see paras. [0046], [0050], [0052]-[0054]).
As to claim 9, Garcia-Arellano’247 also discloses communicating the count of memory units to be reclaimed comprises communicating a maximum amount of memory to retain (controls how much memory can be reclaimed, see para. [0049]).
Note claims 10 and 19 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
Note claim 11 recites the corresponding limitations of claim 2.  Therefore it is rejected based on the same reason accordingly. 
As to claim 12, Garcia-Arellano’247 also discloses calculation of the memory unit cost is additionally based at least on rate of how often a memory unit is accessed per unit of time (λ) (adjustments, see paras. [0060]-[0063] and costs defined in units of time, see paras. [0057], [0075]).
Note claim 13 recites the corresponding limitations of claim 4.  Therefore it is rejected based on the same reason accordingly.
As to claim 14, Garcia-Arellano’247 also discloses the memory unit cost comprises a cost for a cache unit (cache memories, see para. [0101]), and wherein a cache unit comprises a page (pages, see paras. [0059], [0061], [0072], [0085]).
Note claim 15 recites the corresponding limitations of claim 6.  Therefore it is rejected based on the same reason accordingly.
As to claim 16, Garcia-Arellano’247 also discloses reclaiming the memory units of the count of memory units (reclaiming memory from the memory consumer, see paras. [0044], [0045], and [0047]).
As to claim 17, Garcia-Arellano’247 also discloses calculating the memory unit costs based at least on historical data (prior use heuristics 316, see paras. [0046], [0050], [0052]-[0054]); or calculating memory unit cost based at least on a predictive model (calculated cost benefit of reclaiming memory, see paras. [0061], [0070], [0076] and Fig. 8).
Note claim 18 recites the corresponding limitations of claim 9.  Therefore it is rejected based on the same reason accordingly.
Note claim 20 recites similar limitations of claim 3.  Therefore it is rejected based on the same reason accordingly.




Response to Arguments

Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
Applicant argued that “Garcia-Arellano’247 and Diao’991 system times saved for the memory units comprise different times for different memory units”.  (Pages 8-12 of Applicant’s Amendment)
Examiner does not agree with Applicant.  As set forth in the art rejection, Garcia-Arellano’247 in view of Diao’991 discloses memory unit costs being calculated based, at least in part, on system times saved of the memory units, wherein the system times saved for the memory units comprise different times for different memory units (memory benefit data is represented as time saved per unit of memory.  The time saved may be one of system time saved, program execution time saved, response time saved, or disk time saved., see paras. [0004], [0024], and [0040]). From paragraph [0024] of Applicant’s specification, it is not clear what system time refers to (such as latency, system clock, time stamps, etc.).  Examiner would appreciate if Applicant can point to the specification relating to the system times saved comprising different times for different memory units.”  From paragraph [0024], it can be interpreted that some and/or all memory units could have the same system time(s) saved.  There does not appear to be any other references to system times saved in the Specification.    
In summary, Garcia-Arellano’247 and Diao’991 teach the claimed limitations as set forth.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
	Neuman (U.S. Publication No. 2011/0087487 A1) discloses a method and system for memory usage in real-time audio systems.
	Fu (U.S. Publication No. 2004/0172579 A1) discloses system and method for memory leak detection.
	Abraham et al. (U.S. Publication No. 2016/0070633 A1) discloses memory leak analysis by usage trends correlation.
	Panchenko et al. (U.S. Publication No. 2010/0146220 A1) discloses efficient program instrumentation for memory profiling.
	Nell et al. (U.S. Patent No. 7,908,591 B1) discloses a memory profiler recording memory usage information at a point of a program that runs in the environment.


The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).  
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181